Citation Nr: 0108900	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to May 
1945.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in October 
1998 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefit sought 
on appeal was denied.  This case was remanded in August 2000 
for a hearing before a Member of the Board.  Before this 
action could be completed, the appellant withdrew her hearing 
request in a statement received by VA in October 2000. 

As explained more fully below, a claim or informal claim that 
new and material evidence has been submitted sufficient to 
reopen the issue of entitlement to service connection for the 
cause of the veteran's death is referred to the RO for the 
appropriate action.  



FINDINGS OF FACT

1.  The probative evidence of record does not show that the 
veteran was in receipt of, or was "entitled to receive", 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling on 
either a schedular or unemployability basis for a period of 
10 years or more immediately preceding death, or that he was 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  

2.  There was no undebatable error in the March 1951 rating 
decision which found the veteran 80 percent disabled 
effective from May 1951.  

3.  At the time of his death in August 1960 the veteran was 
in receipt of an 80 percent combined rating for residuals of 
shell fragment wounds sustained during service, including 
loss of part of his skull (50 percent); a severe injury to 
muscle group I, right side (40 percent); post-traumatic 
encephalopathy (30 percent); and a severe injury to muscle 
group XXI, right side (20 percent), effective from May 1951.  

4.  The veteran was substantially gainfully employed as a 
mechanic since December 1950.


CONCLUSION OF LAW

The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. §§ 3.22, 4.16, 
20.1106 (1999) (2000); Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); Marso v. West, 13 Vet. App. 260 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Cole v. West, 13 Vet. 
App. 140, 142 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, she was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The appellant was afforded an additional period 
to submit evidence.  Service medical records were obtained 
and associated with the claims folder.  Multiple VA 
examination reports are of record.  The appellant did not 
indicate any additional records which the RO failed to 
obtain.  In this regard, we note that the veteran's death 
certificate indicates that an autopsy was performed, and that 
an autopsy report does not appear to be of record.  However, 
although such a report would be of probative value in a claim 
of service connection for the cause of the veteran's death, 
we find that an autopsy report is immaterial in this case.  
As explained more fully below, the issue before the Board is 
the veteran's condition while he was alive.  While the 
symptoms of a condition are relevant to this question, the 
definitive etiology that caused these symptoms is not.  
Additionally, the thorough hospital discharge summary 
prepared in conjunction with the veteran's death is of 
record.  Thus, ample evidence is of record to decide this 
claim.  No further assistance to the appellant is required.

As a preliminary matter, we first note that the appellant 
appears to argue that service connection for the cause of the 
veteran's death should be established because residuals of 
shell fragment wounds to his chest resulted in his lung 
cancer, and ultimate demise.  However, we must point out that 
the RO notified her that this claim was finally denied by a 
September 1960 rating decision (RD).  We also note that she 
appears to have submitted additional evidence in this regard, 
a December 1999 statement by a private physician.  As a claim 
of new and material evidence for the cause of the veteran's 
death has not yet been adjudicated by the RO and is not 
properly before us, it is referred to the RO for the 
appropriate action.  

Historically, we note that the veteran was injured in combat, 
receiving shell fragment wound injuries to his brain, right 
chest, and right arm.  He was originally awarded 100 percent 
service connection for residuals of penetrating shell 
fragment wounds (SFW) to the brain, right parietal region; 
right chest wall; and right axilla; with hemiparesis and 
hemihypesthesia, left, in a May 1945 rating decision (RD).  A 
November 1946 medical record shows that an x-ray examination 
of the veteran's chest reportedly revealed that both lung 
fields were clear, and that no active intrapulmonary lesion 
was seen.  A March 1951 RD found that the veteran was 80 
percent disabled, and noted that he started working one month 
ago.  The appellant submitted a claim for service connection 
for the cause of the veteran's death in September 1960.  An 
RD of the same date denied the claim, on the basis that the 
service-connected disabilities did not cause the veteran's 
death, were not related to the cause of death, and did not 
contribute to the cause of the veteran's death, which was 
noted as epidermoid carcinoma of the right lung.    

The appellant next submitted a claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 in September 1998.  Her 
claim was denied in an October 1998 RD, on the basis that the 
veteran was not continuously rated as 100 percent disabling 
10 years prior to his death.  

Under 38 U.S.C.A. § 1318, when a veteran dies as a result of 
a non-service-connected condition, benefits may be paid in 
the same manner as if the veteran's death was service-
connected under the following conditions.  One, the veteran's 
death was not caused by his or her own willful misconduct.  
Two, the veteran was in receipt of, or was not in receipt of, 
but would have been entitled to receive, compensation at the 
time of death for service-connected disability that was: 
continuously rated totally disabling either (a) for a period 
of 10 years or more immediately preceding death, or (b) from 
the date of the veteran's discharge or release from active 
duty for a period not less than five years immediately 
preceding death.  The total disability rating may be shown by 
a either a 100 percent schedular rating, or by an 
unemployability rating due to total disability by reason of 
service-connected disability (TDIU).  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1998), (2000).  

As indicated above, the appellant's claim was filed in 1998.  
Thus, there are three potential theories available to her to 
demonstrate entitlement to DIC benefits under section 1318 
(b)(1).  First, if the veteran was in actual receipt of a 100 
percent rating for the statutory period of time; second, if 
the veteran would have been in receipt of a 100 percent 
rating for such time but for CUE [clear and unmistakable 
error] in a final VA decision; or, third, if under the 
specific and limited exceptions of Carpenter or Wingo, the 
veteran was hypothetically entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  

With respect to the third theory of entitlement to section 
1318 benefits, the Court noted in Marso that prior to March 
1992, VA had the authority to decide whether the veteran was 
hypothetically entitled to a 100 percent disability rating 
without regard to any prior final VA determinations, such as 
final rating decisions.  See also Carpenter v. Gober, 11 Vet. 
App. 140, 145 (1998) (previous VARO decisions should be 
disregarded when adjudicating section 1318 (b)(1) "entitled 
to receive claims").  However, subsequent to March 1992, VA 
regulations require that rating decisions made during a 
veteran's lifetime must be taken into consideration when 
adjudicating a claim for section 1318(b) benefits.  38 C.F.R. 
§ 20.1106 (2000).  In Wingo v. West, the Court held that 
where a veteran had never filed a claim for VA benefits, the 
spouse could still file a 'hypothetical entitlement' claim 
for DIC.  
11 Vet. App. 307 (1998) (hypothetical "entitled to receive" 
claim available when veteran had never filed a claim, and was 
in receipt of retired pay).  Further, the Court's decision in 
Marso suggests that where no final VA decision regarding the 
veteran's level of disability has been made which would 
affect a survivor's claim under section 1318 (b) (1), a 
surviving spouse may raise a "hypothetical entitlement" 
claim for DIC, regardless of whether the veteran was in 
receipt of retired pay.  13 Vet. App. at 267.  

Additionally, we note that 38 C.F.R. § 3.22 was also amended, 
effective January 21, 2000.  The revision reflects VA' s 
conclusion that 38 U.S.C.A. § 1318 (b) authorizes payment of 
DIC only in cases where the veteran had, during his lifetime, 
established a right to receive total service-connected 
disability compensation for the required period before death, 
or would have established such a right if not for CUE by VA.  
See 65. Fed. Reg. No. 14 Pages 3388-3392 (Jan. 21. 2000); 
38 C.F.R. § 3.22 (b) (2000) (defining "entitled to 
receive").  That is, under the new regulation, the 
"hypothetical" entitlement theory is not a valid 
interpretation of 38 U.S.C.A. § 1318, and is no longer a 
valid theory of entitlement subsequent to the January 2000 
amendments to 38 C.F.R. § 3.22.  However, we also must point 
out that where a law or regulation changes after a claim has 
been filed or reopened but before the appeal has concluded, 
the version more favorable to the appellant will apply unless 
provided otherwise by statute.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Again, the appellant filed her claim 
in September 1998.  

There is no evidence that the veteran's death was due to his 
own misconduct.  Thus, the questions to be decided by the 
Board in this case are: (1) was the veteran in actual receipt 
of a continuous total rating for either (a) a period of 10 
years or more immediately preceding death, or (b) from the 
date of the veteran's discharge or release from active duty 
for a period not less than five years immediately preceding 
death; or (2) would the veteran have been in receipt of a 100 
percent rating for such time but for CUE [clear and 
unmistakable error] in a final VA decision; or, (3) was the 
veteran "hypothetically entitled" to a 100 percent 
disability rating for the required period of time, when 
taking into consideration final VA decisions.  

I.  Actual receipt theory

As indicated above, although the veteran was originally 
awarded 100 percent service connection for residuals of a 
penetrating shell fragment wound (SFW) to the brain, right 
parietal region; right chest wall; and right axilla; with 
hemiparesis and hemihypesthesia, left, in a May 1945 rating 
decision (RD), a March 1951 RD found that the veteran was 80 
percent disabled, and noted that he started working one month 
previously.  He died in August 1960.  The evidence does not 
show that the veteran was in actual receipt of a continuous 
total rating for either (a) a period of 10 years or more 
immediately preceding death, or (b) from the date of the 
veteran's discharge or release from active duty for a period 
not less than five years immediately preceding death.  He was 
in receipt of a 100 percent rating from May 1945 to May 1951, 
a period of six years.  In the five years immediately 
preceding his death, from August 1955 to August 1960, he was 
evaluated as 80 percent disabled.  No evidence of a TDIU 
claim or award is of record.  Therefore, the evidence does 
not show that he was entitled to 38 U.S.C.A. § 1318 benefits 
under the actual receipt theory of entitlement.  

II. CUE theory

Under the second theory of entitlement to section 1318 
benefits, we note that "[d]ecisions by [VA] that have become 
final generally may not be reversed or amended except upon a 
successful collateral attack showing CUE."  Cole v. West, 13 
Vet. App. 140, 142 (1998).  

CUE is defined as the sort of error which, had it not been 
made, would manifestly change the outcome, the kind of error 
that is undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).  In order for there 
to be a valid claim of CUE, the appellant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Id.  A CUE claim must identify the alleged 
error(s) with "some degree of specificity".  Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  

The appellant has not identified an RO decision that she 
wised to challenge for CUE and has not alleged CUE, so she 
has not met the requirements for raising a section 1318 claim 
for DIC based on CUE, see Cole, 13 Vet. App. at 277, citing 
Crippen, 9 Vet. App. at 420.  Therefore, the evidence does 
not show that entitlement to 38 U.S.C.A. § 1318 benefits 
under the CUE theory of entitlement.

III.  Hypothetical Entitlement Theory

As indicated above, the May 1945 rating decision established 
a 100 percent schedular rating for residuals from penetrating 
shell fragment wounds to the brain, right parietal region; 
right chest wall; and right axilla with hemiparesis and 
hemihypesthesia, left.  The medical evidence shows that the 
veteran received a shrapnel wound in 1944 for which he was 
hospitalized for eight months and then discharged.  Records 
dated December 1945 show that he was diagnosed with 
encephalopathy from penetrating wound in the parietal region 
of his brain, and that the examiner noted that he reported 
being unable to work since service.  He complained of 
headaches, pain in his shoulder and chest, a feeling of 
numbness, occasional attacks of nausea and vomiting, and of 
tiring easily.  He was noted to have an 11th grade education, 
and it was also noted that he had no medical or hospital 
treatment since service.  The examiner found that the 
veteran's scars were well healed.  

A January 1946 RD continued the 100 percent rating.  The 
report of a November 1946 VA examination (VAE) shows that the 
veteran was diagnosed with encephalopathy, parietal region, 
right, following penetration brain wound, moderate, 
manifested by headaches, sensory changes in left hand, and by 
drooling of saliva from left corner of mouth "(? minor petit 
mal-like episodes).  Moderately disabled."  A January 1947 
RD noted that the veteran was considered 100 percent disabled 
from May 1945 to March 1946, was assigned a 100 percent 
convalescent rating from April 1946 to October 1946, and also 
recharaterized the veteran's disability ratings as: (1) 
encephalopathy, traumatic with hemiparesis and 
hemiparesthesia, left, partial, 100 percent disabling; (2) 
skull, loss of part, 
50 percent; (3) severe muscle injury to group I, right, 40 
percent disabling; and (4) severe muscle injury to muscle 
group XXI, right, 20 percent disabling.   An August 1947 RD 
continued this 100 percent evaluation.  An October 1947 
hospitalization record shows that the veteran had a 
tonsillectomy performed.  

The report of a September 1949 VAE next shows that the 
veteran had not been employed since service.  The veteran's 
current complaints were noted to be headaches and left hand 
partial paralysis.  The examiner noted that the veteran 
complained of some hypesthesia of the left hand, and that his 
palms were "well callused as if from hard work.  Patient 
admits that he does do work on automobiles and this is done 
at home.  He says that sometimes he makes $10.00 per week, 
and then at other times he may not find it very profitable."  
Subsequently, the examiner noted that the veteran "avers 
that he does not work and then later admits he is working as 
an automobile mechanic in a shop of his own and with his 
father."  The diagnosis was residuals, encephalopathy, as 
described above, apparently showing some improvement.  A 
September 1949 RD confirmed and continued the 100 percent 
evaluation.  

A February 1951 VAE report shows that the veteran reported 
that he did not work following service until "about one 
month ago.  Had to go to work because of [the] high prices of 
everything."  He complained of severe headaches at times, 
nervousness, being easily upset, left hand numbness and 
tingling, and of being unable to stand heat.  The examiner 
found that the veteran was a well developed and nourished 
male appearing in good physical condition, and diagnosed 
post-traumatic encephalopathy.  Under the occupational 
history section of the report, the veteran was noted to be 
employed by the Anniston Ordinance Depot as a mechanic, 
earning $1.48 per hour, from December 1950, with zero time 
lost.  

The March 1951 rating decision shows that the veteran was 
determined to have a 50 percent disability rating for loss of 
part of his skull; a 40 percent rating for a severe injury to 
muscle group I, right side; a 30 percent rating for post-
traumatic encephalopathy; and a 20 percent rating for a 
severe injury to muscle group XXI, right side.  His combined 
evaluation, effective from May 1951 and pursuant to the 
application of the combined ratings table, was 80 percent.  
38 C.F.R. § 4.25.  The RO also noted in its decision that the 
veteran had recently returned to work.  

A hospitalization intake record, dated August 1960, notes 
that the veteran was a mechanic.  

The evidence next shows that the veteran died in August 1960.  
His death certificate lists the immediate cause of death as 
epidermoid carcinoma of the right lung with metastasis to 
lungs, lymph nodes and liver.  Another significant condition 
contributing to death but not related to the terminal disease 
was listed as a pulmonary embolus, left pulmonary artery.  

A.  Hypothetical entitlement to a 100 percent schedular 
rating.  

As the appellant's claim was filed in 1998, the provisions of 
38 C.F.R. § 20.1106 require that rating decisions during a 
veteran's lifetime must be taken into consideration when 
adjudicating a claim for section 1318(b) benefits.  The 
evidence shows that the RO determined that the veteran's 
service-connected disabilities were evaluated as 80 percent 
disabling, effective from May 1951.  We note that the medical 
evidence shows that the veteran was found to have scars from 
the residuals of his shell fragment wounds, however, these 
were specifically noted to be well healed in the December 
1945 VAE report.  Additionally, no medical evidence of 
treatment is of record, other than the hospitalization 
records associated with the veteran's non-service-connected 
tonsillectomy and lung cancer.  The evidence simply does not 
show that he was hypothetically entitled to a continuous 100 
percent schedular rating at the time of his death, or that he 
was hypothetically entitled to a continuous 100 percent 
schedular rating from the date of the his discharge for a 
period not less than five years immediately preceding death.  
It shows only that he was awarded an 80 percent evaluation by 
the RO.  

B.  Hypothetical entitlement to a TDIU rating.

We must now determine whether the veteran was hypothetically 
entitled to a TDIU rating.  The veteran did not submit such a 
claim, thus, there are no final VA actions to consider in 
this regard.  

Pursuant to 38 C.F.R. § 4.16(a), a veteran who is "unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities" and who has a 
single disability "ratable at 60 percent or more" or, if 
there are two or more disabilities, has "at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more" is eligible for a TDIU rating.  The 
determination whether a veteran is unemployable under section 
4.16 is a question of fact.  

The term "substantially gainful occupation" was discussed by 
the Court in Faust v. West.  Although 38 C.F.R. § 4.16(a) 
does not define specifically what substantially gainful 
employment is, it does provide that "marginal employment" is 
not substantially gainful employment, and thus implies that 
employment that is more than marginal may be considered to be 
"substantially gainful employment".  
13 Vet. App. 342, 355-56 (2000); citing Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for the 
purposes of § 4.16(a), "substantially gainful employment . . 
. . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. § 
404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.  


We conclude that although the record shows that the veteran 
met the threshold combined disability percentage requirements 
for a TDIU rating, he was not unemployable as defined by VA 
law and regulation.  

Although he was initially unable to work during his period of 
convalescence, the evidence reveals that he was substantially 
gainfully employed since December 1950.  First, we note that 
the December 1945 VA examination shows that he received no 
medical or hospital treatment since service.  Although he 
initially averred that he was not employed, the examiner at 
his 1949 examination noted that he "later admits he is 
working as an automobile mechanic in a shop of his own and 
with his father."  Although the evidence shows subjective 
complaints of headaches, left hand complaints, nervousness, 
irritability, and inability to stand heat in February 1951, 
that examiner also found that the veteran was a well 
developed and nourished male appearing in good physical 
condition.  Significantly, we note that he was employed as a 
mechanic by the Anniston Ordinance Depot, from December 1950, 
with zero time lost.  We also note that the hospitalization 
intake record dated in 1960 notes that the veteran was a 
mechanic.  After a review of this evidence, we find, as a 
matter of fact, that the veteran was not unemployable, and 
thus, not entitled to a 'hypothetical' TDIU rating. 

Therefore, for the reasons and bases articulated above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim, and that DIC under the 
provisions of 38 U.S.C.A. § 1318 is not warranted in this 
case. 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. §§ 3.22, 
4.16, 20.1106 (1999) (2000); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); Marso v. West, 13 Vet. App. 260 (1999); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Cole v. West, 
13 Vet. App. 140, 142 (1998).



ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

